             Case 1:19-cr-00627-VM Document 83
                                            84 Filed 11/09/20
                                                     11/10/20 Page 1 of 1


                                       Koch ♦ LAW
                                      Attorney at Law

                                             November 9, 2020

VIA CM/ECF

Hon. Victor Marrero
United States District Court
Southern District of New York                                                        11/10/2020
500 Pearl St.
New York, NY 10007-1312

       Re:      Bail Modification for Employment Purposes
                United States v. Lucian Rogers
                1:19-cr-00627-VM-8

Dear Judge Marrero:

I respectfully request a bail modification for Mr. Rogers to a curfew from 12:00 AM to 9:00 AM
with location monitoring to allow him to maintain his employment with United Parcel Service. In
the alternative, if the Court will not allow for a modification to curfew, I respectfully request a
modification to Mr. Roger’s bail conditions to allow for mobile employment to maintain his job with
UPS. I have spoken with the Government and PSO Joshua Rothman (Mr. Rogers’s Supervision
Specialist), and there are no objections to a curfew or to partake in mobile employment. I have
requested the modification to the above conditions in line with the Government’s adherence to Pre-
Trial’s recommendation, and I have tailored the request to PSO Rothman’s recommendation. I
kindly ask Your Honor to take into consideration Mr. Rogers’s adherence to his present bail
conditions without issue since our last bail hearing on August 14th, 2020, that no issues presented
themselves by the time the parties adjourned the October, 16th, 2020 bail hearing, the great challenge
obtaining Mr. Rogers birth certificate from the U.S. Virgin Islands, and procurement of a valid New
York State identification during the chaotic shutdown of the pandemic.
                                                                     Defendant Rogers's bail
Respectfully,                                 conditions are modified to a curfew from 12:00 AM to

/s/                                           9:00 AM with location monitoring.
Lee Koch

cc: All Counsel of Record (via CM/ECF)         11/10/2020
cc: E-mailed to Specialist Josh Rothman

                      535 FIFTH Ave., 25th Floor, New York, NY 10017
                         Tel.   844-562-4529            Fax    646-480-6615

                                       w w w . k o c h . l a w
